DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed June 7, 2021 has been entered.  Claim 1 is currently amended.  Claims 6, 13 and 21 have been canceled.  Claims 1-5, 7-12 and 14-20 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 depends from canceled claim 13.  As such, the scope of the claim is not clear.  For the purposes of examination, the claim is understood to depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dezutter et al. (US 7,306,846), which incorporates US 6,748,671 into the disclosure, in view of any one of Sears et al. (US 6,270,883), Deaner et al. (US 5,441,801), or Warnes et al. (US 2009/0229771).
Regarding claim 1, Dezutter et al. teach a process for preparing a fiber-polymer composite (col. 1, lines 29-45) comprising introducing fibers originating from pulping processes selected from refiner pulp, thermomechanical pulp or chemithermomechanical processes from a blow line or from a housing of a refiner into a hot air jet dryer/flash tube dryer (col. 2, lines 24-47; also, US 6,748,671 which is incorporated by reference in Dezutter et al. discloses drying fibers directly from the pulping process to a dryer that reads upon the claimed flash tube dryer – Abstract; col. 2, lines 55-57; col. 3, line 53-col. 4, line 34; col. 5, lines 5-7 and 37-40; col. 11, lines 14-20; Figure 1 and 2), further, US 6,748,671 discloses separating the dried fibers from humid air in a cyclone (col. 16, lines 15-20). Dezutter et al. teach taking the dried fibers and introducing them into a pelletizer to form a compacted fiber material with a density most preferably between 0.3 g/cc (300 kg/m3) and 1 g/cc (1000 kg/m3), which overlaps the claimed range (col. 3, lines 30-65; Example 1; see MPEP 2144.05 – overlapping ranges are prima facie obvious).  Dezutter et al. disclose combining the fiber with polymers to form a composite (col. 1, 
However, each of Sears et al. (Abstract; col. 3, lines 40-col. 4, line 15; col. 5, lines 33-col. 6, line 15)), Deaner et al. (Abstract; Figure 1; col. 2, lines 30-37) and Warnes et al. (paragraphs [0036], [0045], [0071]-[0075], [0078], [0084], [0092] and [0098]; further, Warnes et al. also disclose a flash tube dryer and drying configuration as claimed– paragraphs [0039], [0110], [0115]) teach analogous methods wherein wood fibers are introduced into a compounder/extruder and mixed with at least one polymer and wherein the compounded material is pelletized.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Dezutter et al. and any one of the secondary references and to have introduced the fiber of Dezutter et al. into a compounder and mixed it with at least one polymer and to have taken the compounded material and pelletized it, as suggested by any one of the secondary references, for the purpose, as suggested by the references, of producing a fiber reinforced pellet that is ready for subsequent use in molding applications.
As to claims 2-4, the combination suggests feeding the fibers from a refiner or a blow line.  Choosing to feed all or part of the material from the refiner to the dryer would be a routine expedient in order to facilitate process and quality control and to direct the required amount of product to the desired downstream production equipment for further processing, such as parallel arranged downstream equipment or different unit operations or product lines.
As to claim 5, the combination suggests a continuous process. Further, converting from a batch process to a continuous process only requires ordinary skill in the art and is prima facie obvious (MPEP 2144.04 V E).

As to claim 12, the combination does not teach additional drying is needed before feeding the compacted fiber material into the compounder/extruder. 
As to claim 14, Dezutter et al. teach a density as low as 300 kg/m3 (col. 3, lines 60-65). The ranges overlap at the endpoint.  Overlapping ranges are prima facie obvious.
As to claims 15, 16 and 18, Dezutter et al. teach the inclusion of additives as claimed (col. 3, lines 5-50). Further, the secondary references reasonably suggest additional additives can be utilized in the compounder, as may be desired for a particular application.
As to claim 17, US 6,748,671 discloses treating the fibers as claimed prior to entry into the dryer (Figure 2; col. 5, line 51-col. 7, line 52).
As to claims 19 and 20, the combination suggests taking the dried and compacted fiber pellets and using them in an extruder to produce a composite pellet.  One having ordinary skill in the art would have found it prima facie obvious to have stored the material in a buffer silo/hopper prior to feeding into the compounder/extruder and would have utilized art recognized transportation means in order to transport the material to and from the silos.  Deaner et al., for example, demonstrate a buffer silo/hopper (12) for storing the fiber prior to compounding.    

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dezutter et al. (US 7,306,846), which incorporates US 6,748,671 into the disclosure, in view of any one of Sears et al. (US 6,270,883), Deaner et al. (US 5,441,801), or Warnes et al. (US 2009/0229771), as applied to claims 1-5, 7-12 and 14-20, and further in view of and further in view of either one of Wallen (US 2014/0228493) or Coates et al. (US 2011/0293911). Note: this is an alternative rejection of claims 19 and 20

Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Dezutter et al. with either one of Wallen or Coates et al. and to have stored the materials of Dezutter et al. in a silo as claimed, as suggested by either one of the secondary references, for the purpose, as suggested by the references of utilizing a suitable means for storing a desired amount of material.  
	As to claim 20, the silo suggested by the combination is understood to be capable (i.e. “can be”) of transporting material from or to the silo with a tube chain conveyor. 

Response to Arguments
	Applicant’s arguments filed June 6, 2021 have been fully considered and they are persuasive.  As such, the rejection based upon Warnes in view of secondary references has been withdrawn.  However, upon further consideration and as set forth above a new ground of rejection has been made. The examiner submits the claims would need to be further amended to overcome the prima facie case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742